Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR MIDDLE DISTRICT OF PENNSYLVANIA

MAURICE L. WHYTE,
Plaintiff Case 1:21-cv-00124-YK-EB
vs.

CENTRE COUNTY CORRECTIONAL
FACILITY, CO ROCKEY, CO FOLK,
DIRECTOR OF TREATMENT HITE,
DEPUTY WARDEN IRWIN,
Defendants

ee ae ee ae ee ee

DEFENDANTS CO FOLK, CO ROCKEY, DIRECTOR OF
TREATMENT HITE AND DEPUTY WARDEN IRWIN’S
BRIEF IN SUPPORT OF MOTION TO DISMISS
PURSUANT TO FED. R. CIV. P. 12(b)(6)
I. STATEMENT OF THE CASE
PROCEDURAL HERTORY
Plaintiff Maurice L. Whyte (Whyte) commenced this civil action against
Defendants Centre County Correctional Facility (CCCF)' CO Rockey (Rockey),
CO Folk (Folk), Director of Treatment Hite (Hite) and Deputy Warden Irwin

(Irwin)(collectively Corrections Defendants) by filing a Complaint on January 22,

2021.

 

' By Order dated February 22, 2021 this Court dismissed the CCCE as a Defendant
in this civil action for the reason that it was not a “person” subject to liability under
§ 1983.
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 2 of 14

Corrections Defendants accepted service of the Complaint on January 25,
2021.
Corrections Defendants filed a Motion to Dismiss pursuant to Fed. R. Civ. P.
12(b)(6) on January 25, 2021, which is before the Court for disposition.
FACTUAL HERTORY
The relevant facts, as pled in the Complaint, are as follows:
a. Whyte is an inmate at the CCCF, having been housed there
from November 7, 2020 to the present. (Document 1, Complaint, Page
2,4 1).
b. Whyte is transgender and identifies as female. (Document 1,
Complaint, Page 2, § 1).
c. The CCCF discriminated against Whyte on the basis of her
gender identity by housing her in an alternative housing unit and
placing her on “cell alone” status. (Document 1, Complaint, Pages 2
& 3,9 1).
d. On November 24, 2020 CO Folk referred to Whyte as a “he-
she” while negatively conversing about her with another inmate.
(Document 1, Complaint, Page 3, § 2).
e. On December 25, 2020 CO Rockey, in the presence of other

inmates, made inappropriate remarks about Whyte’s stature and
II.

Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 3 of 14

augmented breasts i.e., “[w]hat the f*** are you laughing at? Your
body isn’t even real. Aren’t your boobs fake?” (Document 1,
Complaint, Page 3, 3).
f. On that same date, CO Rockey, having been advised by Whyte
that she was going to report him for harassment, conducted a search of
her cell and confiscated a piece of paper listing books under the
heading “black gay fiction novels.” (Document 1, Complaint, Page 3,
4 3).
g. During her stay at the CCCF, Whyte was to receive a medically
prescribed allergy diet. Throughout her stay she received meals
containing foreign objects or contents to which she is allergic.
(Document 1, Complaint, Page 3, § 4).
h. During her stay at the CCCF, Whyte’s incoming mail was
withheld from her. (Document 1, Complaint, Page 3, 5).
1. During her stay at the CCCF, Whyte was not afforded an
adequate grievance procedure. (Document 1, Complaint, Page 4, J 5)
QUESTIONS PRESENTED
A. Whether the Complaint fails to plead facts sufficient to state an Eighth
Amendment claim against CO Folk based upon verbal statements, which

Whyte considered to be harassing or abusive?
III.

Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 4 of 14

B. Whether the Complaint fails to plead facts sufficient to state an Eighth
Amendment claim against CO Rockey based upon verbal statements, which
Whyte considered to be harassing or abusive?

C. Whether the Complaint fails to plead facts sufficient to state a First
Amendment retaliation claim against CO Rockey based upon a single cell
search and confiscation of a single list of reading material?

D. Whether the Complaint fails to plead facts sufficient to show CO Folk
and CO Rockey’s personal involvement in any of the remaining
constitutional claims?

E. Whether the Complaint fails to plead facts sufficient to show Deputy
of Treatment Hite or Deputy Warden Irwin’s personal involvement in any of
the constitutional claims?

F. | Whether the failure to provide an adequate grievance procedure may
form ther basis for a Firth or Fourteenth Amendment Claim?

ARGUMENT

STANDARD OF REVIEW

Rule 12(b) (6) provides for the dismissal of a claim that fails to assert a basis

upon which relief may be granted. In determining whether to grant a Motion to

Dismiss the Court must determine whether the allegations set forth in the

Complaint constitute a cause of action as required by Fed.R.C.P. 8(a). Loftus v.
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 5 of 14

Southeastern Pennsylvania Transportation Authority, 843 F.Supp. 1981, 1986
(E.D. Pa. 1994). Although a complaint need not contain detailed factual
allegations in order to comply with the mandate of Fed.R.C.P. 8(a), it must contain
“... more than labels and conclusions, and a formulaic recitation of the elements of
a cause of action ...” Bell Atlantic Corporation v. Twombly, 550 U.S. 544 (2007).
In making ther determination ther Court may consider not only the
allegations set forth in the complaint but also exhibits attached to the complaint,
matters of public record and undisputedly authentic documents a defendant
attaches as an exhibit to a motion to dismiss, if the plaintiff's claims are based on
the document. Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d
1192, 1196 (3d Cir.1993) and Kimmel v. Phelan Hallinan & Schmieg, PC, 847
F.Supp.2d 753 (E.D.Pa.,2012). However, it is clear that ther Court need not accept
as true allegations of law, unsupported conclusions, and unwanted inferences.
Kost v. Kozakiewicz, | F.3d 176, 183 (3 Cir. 1993) and Violanti v. Emery

Worldwide A-CF Corp., 847 F.Supp. 1251, 1255 (M.D. Pa. 1994).

DISCUSSION
Whyte seeks compensatory and punitive damages due to alleged
discrimination, sexual harassment, verbal and psychological abuse she received

and other violations of her constitutional rights. She asserts claims/causes of action

under Section 1983 of the Civil Rights Act (42 U.S.C.A. $1983) based upon
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 6 of 14

violations of the rights guaranteed her under the First (Free Speech — Retaliation
& Denial of Mail & Access to Courts — Denial of Adequate Grievance Procedure),
Eighth (Cruel & Unusual Punishment — Sexual Harassment & Denial of Prescribed
Diet) and Fourteenth (Equal Protection — Discrimination in Housing) Amendments
to the United States Constitution.

THE COMPLAINT FAILS TO STATE AN EIGHTH

AMENDMENT CLAIM AGAINST CO FOLK OR CO

ROCKEY BASED UPON VERBAL STATEMENTS,

WHICH WHYTE CONSIDERED TO BE HARASSING

OR ABUSIVE

Whyte asserts Eighth Amendment claims against CO Folk and CO Rockey

based upon verbal statements made by them, which he considered to be sexually
harassing or abusive.* However, our courts have held that mere oral statements,
even statements involving sexual harassment or abuse are insufficient to establish
an Eighth Amendment claim. Dunbar v. Barone, 487 Fed.Appx. 721 (3d Cir.
2012) (nonprecedential); Robinson v. Taylor, 204 Fed.Appx. 155, 156 (3d Cir.

2006)(nonprecedential); Hernandez-Tirado v. Lowe, No. 3:CV-14-1897, 2017 WL

3433690, at *11 (M.D. Pa. Aug. 10, 2017) As the Complaint fails to plead facts

 

2 On November 24, 2020 CO Folk referred to Whyte as a “he-she” while
negatively conversing about her with another inmate. (Document 1, Complaint,
Page 3, ¥ 2).

On December 25, 2020 CO Rockey, in the presence of other inmates, made
inappropriate remarks about Whyte’s stature and augmented breasts i.e., “[w]hat
the f*** are you laughing at? Your body isn’t even real. Aren’t your boobs fake?”
(Document 1, Complaint, Page 3, § 3).
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 7 of 14

sufficient to establish Eighth Amendment claims against CO Folk and CO Rockey
upon which relief may be granted, these claims should be dismissed as to them.

THE COMPLAINT FAILS TO STATE A FIRST

AMENDMENT RETALIATION CLAIM AGAINST

CO ROCKEY BASED UPON A SINGLE CELL

SEARCH AND CONFISCATION OF A SINGLE LIST

OF READING MATERIAL

Whyte asserts a First Amendment claim against CO Rockey based upon her

alleged search of her cell and confiscation of a single list of reading material
following her statement that she was going to report him for sexual harassment.
CO Rockey submits that this is insufficient to establish a First or Fourteenth
Amendment retaliation claim. In the prison context, the elements of a First
Amendment retaliation claim are that: (1) the prisoner engaged in constitutionally
protected conduct, (2) prison officials took an adverse action against the prisoner
that is sufficient to deter a person of ordinary firmness from exercising her
constitutional rights, and (3) there is a causal link between the exercise of the
prisoner’s constitutional rights and adverse action taken against him. Mitchell v.
Horn, 318 F.3d 523, 530 (3d Cir. 2003) Even assuming the Complaint pleads facts
sufficient to establish the first element, it fails to plead facts sufficient to establish

the second element, i.e. an adverse action was taken against her sufficient to deter a

person of ordinary firmness from exercising her constitutional rights.
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 8 of 14

An adverse action need not be great in order to satisfy ther element, but it
must be more than de minimus. McKee v. Hart, 436 F.3d 165, 170 (3d Cir. 2006)
“In general, “courts have consistently held that a cell search is not an ‘adverse
action’ for retaliation purposes.’ ” Curtician v. Kessler, 2010 WL 6557099, *7
(W.D. Pa. 2010) (collecting cases); see also Banks v. Rozum, 2015 WL 1186224,
*7 (M.D. Pa. 2015); Dickerson v. Gordon, 2015 WL 5785575, *6 (M.D. Pa.
2015).° CO Rockey submits that a single cell search and confiscation of a list of
reading materials was “de minimus” and does not constitute an adverse action
“sufficient to deter a person of ordinary firmness from exercising her constitutional
rights.” Admittedly, this is an objective rather than a subjective test, however, it
was not sufficient to deter Whyte from filing a complaint of sexual harassment
against CO Rockey that same day. (Document 1, Complaint, Page 3, 3.

As the Complaint fails to plead facts sufficient to establish a First
Amendment retaliation claim against CO Rockey upon which relief may be

granted, this claim should be dismissed.

 

* There is disagreement on this principle among our courts. See, e.g.
Stafford v. Wetzel, No. 4:CV-13-2026, 2015 WL 474273, at *6 (M.D. Pa. Feb. 5,
2015)
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 9 of 14

THE COMPLAINT FAILS TO PLEAD FACTS SUFFICIENT
TO SHOW THE PERSONAL INVOLVEMENT OF CO FOLK
AND CO ROCKEY IN WHYTE’S REMAINING
CONSTITUTIONAL CLAIMS

In addition to her First Amendment (Free Speech - Retaliation) claim
asserted against CO Rockey and her Eighth Amendment (Cruel & Unusual
Punishment — Sexual Harassment) claims asserted against both CO Folk and
CO Rockey, Whyte asserts various other claims, to include First Amendment (Free
Speech — Retaliation & Denial of Mail), Fifth (Denial of Adequate Grievance
Procedure), Eighth Amendment (Cruel & Unusual Punishment — Sexual
Harassment & Denial of Prescribed Diet) and Fourteenth Amendment (Equal
Protection — Discrimination in Housing). However, she does not specify against
whom these claims/causes of action are asserted. Assuming for the purpose of ther
discussion that these additional claims/causes of action are asserted against CO
Folk and CO Rockey, the Complaint fails to plead facts sufficient to state claims
against them upon which relief may be granted.

A defendant in a civil rights action must have personal involvement in the
alleged wrongs which must be shown through allegations of personal direction or
of actual knowledge and acquiescence; liability cannot be imposed on him or her
based upon the doctrine of respondeat superior. Rode y. Dellarciprete, 845 F.2d

1195, 1207-08 (3d Cir. 1988); Parratt v. Taylor, 451 U.S. 527, 537 n. 3, 101 S.Ct.

1908, 1913 n. 3, 68 L.Ed.2d 420 (1981); Hampton v. Holmesburg Prison

9
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 10 of 14

Officials, 546 F.2d 1077, 1082 (3d Cir.1976). Rode v. Dellarciprete, 845 F.2d
1195, 1207-08 (3d Cir. 1988). A defendant’s personal involvement must be
shown through allegations of personal direction or of actual knowledge and
acquiescence and such allegations must be made with appropriate
particularity. Rode v. Dellarciprete; Parratt v. Taylor; Hampton v. Holmesburg
Prison Officials. As the Complaint fails to plead any facts showing that CO Folk
or CO Rockey personally directed or had any actual knowledge of and acquiesced
in the conduct forming the basis for these additional claims, such claims should be
dismissed as to them.
THE COMPLAINT FAILS TO PLEAD FACTS SUFFICIENT
TO SHOW THE PERSONAL INVOLVEMENT OF DIRECTOR
OF TREATMENT HITE AND DEPUTY WARDEN IRWIN IN
WHYTE’S CONSTITUTIONAL CLAIMS
As mentioned above, Whyte does not specify against whom her various
constitutional claims / causes of action are asserted. Assuming for the purpose of
ther discussion that all of these claims/causes of action are asserted against
Director of Treatment Hite and Deputy Warden Irwin, the Complaint fails to plead
facts sufficient to state claims against them upon which relief may be granted.
Presumably, these claims are asserted against them because they hold
administrative or supervisory positions at the CCCF. As discussed above, a

defendant in a civil rights action must have personal involvement in the alleged

wrongs; liability cannot be imposed on him or her based upon the doctrine of

10
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 11 of 14

respondeat superior. Rode v. Dellarciprete. This principle applies to
administrative or supervisory personnel as well. An administrator or
supervisor may be personally liable under § 1983 if he or she participated in
violating the plaintiff's rights, directed others to violate them, or, as the person in
charge, had knowledge of and acquiesced in her subordinates’ violations. See Baker
v. Monroe Township, 50 F.3d 1186, 1190-91 (3d Cir.1995) A defendant’s
personal involvement must be shown through allegations of personal direction or
of actual knowledge and acquiescence and such allegations must be made with
appropriate particularity. Rode v. Dellarciprete; Parratt v. Taylor; Hampton v.
Holmesburg Prison Officials.

In the present case, the Complaint does not plead any facts showing Director
of Treatment Hite and Deputy Warden Irwin involvement in the conduct forming
_ the basis for Whyte’s claims. Other than naming them as Defendants, it does not
refer to them at all. As the Complaint fails to plead any facts showing that Director
of Treatment Hite and Deputy Warden Irwin personally directed or had any actual
knowledge of and acquiesced in the conduct forming the basis for these additional

claims, such claims should be dismissed as to them.

1]
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 12 of 14

THE COMPLAINT FAILS TO STATE A FIFTH OR
FOURTEENTH AMENDMENT CLAIM AGAINST ANY
DEFENDANT BASED UPON THEIR FATLURE TO
PROVIDE AN ADEQUATE GRIEVANCE PROCEDURE

Whyte appears to assert a Fifth or Fourteenth Amendment claim based upon
the CCCF’s failure to provide an adequate grievance procedure or its
administration and staff’s failure to properly investigate and respond to her
grievances. Our courts have held that since prisoners do not have constitutional
right to a grievance procedure, the failure of prison officials to create a grievance
procedure or to properly investigate or respond to prisoner’s grievances does not
constitute a Fifth or Fourteenth Amendment violation. Wilson v. Horn, 971 F.Supp.
943 (E.D. Pa. 1997), aff'd, 142 F.3d 430 (3d Cir. 1998). Mayo v. Cowden, No. 640
C.D. 2018, 2019 WL 1504390, at *5 (Pa. Commw. Ct. Apr. 5, 2019)

Since the failure to provide an adequate grievance procedure does not, as a
matter of law, furnish a basis for a Fifth or Fourteenth Amendment, ther claim
should be dismissed as to all Defendants.

IV. CONCLUSION
For the foregoing reasons, Defendant’s CO Rockey, CO Folk, Director of

Treatment Hite and Deputy Warden Irwin respectfully request that Plaintiff

Whyte’s Complaint be dismissed as them.

12
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 13 of 14

LEE, GREEN & REITER, INC.

hl

Robert A. Mix, Esquire!PA.I.D. 16164
Attorney for CO Rockey, CO Folk,
Director of Treatment Hite and Deputy
Warden Irwin

115 East High Street

Bellefonte, PA 16823

Phone: 814-255-4769

Fax: 814-355-5024

 

13
Case 1:21-cv-00124-YK-EB Document 12 Filed 02/26/21 Page 14 of 14

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Entry of
Appearance was deposited in the United States mail, postage prepaid, in
Bellefonte, Pennsylvania, on the Zh-es of February, 2021, addressed to the
following:

Maurice Lavell Whyte

#20-0508

Centre County Correctional Facility
P.O. Box 247

Phoenix, MD 21131

/s/ Robert A. Mix
Robert A. Mix, Esquire

14
